Case 2:19-cv-13167-BAF-APP ECF No. 96 filed 05/20/20                 PageID.2052      Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

BURNS & WILCOX LTD.,

       Plaintiff,                                           Civil Action No. 19-CV-13167

vs.                                                         HON. BERNARD A. FRIEDMAN

CRC INSURANCE SERVICES, INC., et al.,

      Defendants.
____________________________________/

      OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR
RECONSIDERATION, GRANTING PLAINTIFF’S MOTION FOR LEAVE TO FILE
     A SECOND AMENDED COMPLAINT, AND STAYING DISCOVERY

               This matter is presently before the Court on plaintiff’s motion for leave to file a

second amended complaint (“SAC”) [docket entry 81] and plaintiff’s motion for reconsideration

[docket entry 84]. Response and reply briefs have been filed. Pursuant to E.D. Mich. LR

7.1(f)(2), the Court shall decide these motions without a hearing.

               In its opinion and order granting the motion of the individual defendants, other

than Donald Carson Sr., to dismiss the first amended complaint (“FAC”), the Court summarized

plaintiff’s allegations as follows:

               Plaintiff Burns & Wilcox, Ltd. (“B&W”) “is a large insurance
               wholesale broker and underwriting manager that specializes in
               securing insurance coverage for hard-to-place risks across the
               United States and Canada.” Am. Compl. ¶ 10. It has at least
               forty-four offices in twenty-six states and approximately 1,000
               employees. Id. ¶¶ 11-12. Defendant CRC Insurance Services, Inc.
               (“CRC”) “operates as a wholesale insurance broker that offers
               property insurance for various risks [and] [i]t operates across the
               United States, and it has offices in many of the same locations
               [where B&W] has offices.” Id. ¶ 15. B&W and CRC are
               competitors. Id. ¶ 16. Plaintiff alleges that in October 2019 one of
               its vice-presidents, defendant Carson Sr., “stood up on a table at
               [B&W’s] Arlington office and announced to the gathered
Case 2:19-cv-13167-BAF-APP ECF No. 96 filed 05/20/20                PageID.2053      Page 2 of 6



              employees that he was immediately resigning from [B&W] to
              work with the Dallas office of Defendant CRC.” Id. ¶ 3.
              Defendants Sheila Hailey and Donald Carson Jr. allegedly made
              the same announcement at that time. Id. ¶ 4. The remaining
              defendants, also former employees of B&W, have likewise left
              B&W to work for CRC, allegedly all at the behest of Carson Sr.
              and CRC. Id. ¶¶ 5-8.

              Plaintiff claims that Carson Sr. has breached his fiduciary duty to
              B&W (Count I); that CRC aided and abetted him in doing so
              (Count II); that CRC and Carson Sr. have tortiously interfered with
              plaintiff’s business relationships and contracts with its employees
              (Count III); that CRC and Carson Sr. have been unjustly enriched
              by soliciting and hiring plaintiff’s former employees (Count IV);
              that all of the defendants have misappropriated plaintiff’s trade
              secrets, in violation of the Defend Trade Secrets Act and the
              Michigan Uniform Trade Secrets Act (Counts V and VI); that all
              of the individual defendants other than Carson Sr. have breached
              various contractual agreements with plaintiff (i.e., non-disclosure
              and non-solicitation agreements) (Count VII); and that all of the
              defendants participated in a “civil conspiracy to wrongfully
              deprive [B&W] of its confidential and protected information, to
              encourage [B&W] employees to defect, and/or to wrongfully
              compete with [B&W]” (Count VIII). Plaintiff seeks injunctive
              relief, damages, interest, costs, and attorney fees.

Burns & Wilcox Ltd. v. CRC Ins. Servs., Inc., No. 19-CV-13167, 2020 WL 1915318, at *1 (E.D.

Mich. Apr. 20, 2020) (footnote omitted).

              The Court dismissed the FAC as to the individual defendants because the

“allegations against these defendants are phrased in general, broad-brush terms that reveal no

factual basis from which the Court can infer that a claim has been stated against any of the

defendants specifically.” Id. at *3. The Court further noted that

              [t]hese allegations that defendants, or some of them, “harmed me”
              on information and belief do not state a claim against any of the
              defendants under any of the counts of the amended complaint.
              Every defendant in every case is entitled to know the factual basis
              for every claim being asserted against him/her. In the present case,
              the amended complaint contains none of the “factual

                                               2
Case 2:19-cv-13167-BAF-APP ECF No. 96 filed 05/20/20                 PageID.2054      Page 3 of 6



               enhancement” the Supreme Court has held that Fed. R. Civ. P. 8
               requires. The amended complaint is so lacking in factual content
               that the Court cannot “draw the reasonable inference that the
               defendant is liable for [the] misconduct alleged.” Iqbal, 556 U.S.
               at 678. The Court shall therefore dismiss the amended complaint
               as to all of the individual defendants except Carson Sr.

Id. at *5.

               Two business days before this opinion was filed, and five months after it filed its

FAC, plaintiff filed a motion for leave to file a SAC. Plaintiff has now also filed a motion for

reconsideration in which it asks that the Court clarify that the April 20 dismissal of the

individual defendants was without prejudice.

               Over defendants’ objection, the Court shall grant both motions. Federal Rule of

Civil Procedure 15(a)(2) states that “[t]he court should freely give leave [to amend] when justice

so requires.” The Supreme Court has stated that “this mandate is to be heeded,” and that “[i]f

the underlying facts or circumstances relied upon by a plaintiff may be a proper subject of relief,

he ought to be afforded an opportunity to test his claim on the merits.” Foman v. Davis, 371

U.S. 178, 182 (1962). None of the exceptions to this rule – i.e., where there is evidence of

“undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

of allowance of the amendment, [or] futility of amendment,” id. – appear to be present in the

instant case.1 Plaintiff’s motion for leave to file its proposed SAC is therefore granted. To


        1
         Defendants argue that bad faith and dilatory motive can be inferred from the fact
that plaintiff has repeatedly changed the list of individuals it has named as defendants in this
matter. The original complaint, filed on October 28, 2019, named ten individuals. The FAC,
filed three weeks later, named twenty-six individuals. On the Tuesday before Thanksgiving,
at 5:19 p.m., plaintiff filed an emergency motion for a preliminary injunction or a temporary
restraining order. The Court denied that motion on December 3. Plaintiff then, inexplicably,

                                                3
Case 2:19-cv-13167-BAF-APP ECF No. 96 filed 05/20/20                 PageID.2055       Page 4 of 6



enable plaintiff to proceed against the individual defendants as to whom the Court dismissed the

FAC, the Court hereby also clarifies that that dismissal was without prejudice.

               However, the Court notes that the proposed SAC continues to suffer from the

same infirmity as the FAC. While the SAC does make specific factual allegations as to most of

the individual defendants concerning the ways plaintiff believes they breached their non-

solicitation, non-disclosure, and/or non-competition agreements with plaintiff, it fails to offer

such “factual enhancement” as to proposed defendants Eva Carrion, Larissa Friddell, Norma

Herrera, Joseph Perese, Timothy Sieger, Kyle Torres, Jenna Wilton, or Sam Zeglinski. As to

these defendants, plaintiff alleges only that “[u]pon information and belief, [they] ha[ve]

violated one or more provisions contained in [their] contractual agreement with [plaintiff].”

Proposed SAC ¶¶ 603, 630, 637, 643, 649, 655, 662, 669. These allegations do not satisfy

rudimentary pleading standards.

               Similarly (as in the FAC), plaintiff alleges under its trade secrets claims (Counts

VI and VII) that “most of” the individual defendants had access to plaintiff’s trade secrets, id.

¶¶ 749, 770; that “[s]ome or all” of them have misappropriated trade secrets, id. ¶¶ 754, 775; that

“certain defendants” have solicited plaintiff’s clients, misused confidential information, or

stolen plaintiff’s business, id. ¶¶ 755-57, 776-78; that “additional defendants,” other than Carson

Sr., misappropriated trade secrets, id. ¶¶ 758, 779; and that “[t]he actions of all [d]efendants who




on December 18 voluntarily dismissed the FAC as to thirteen of the defendants. See docket
entries 56-68. Now, in its proposed SAC, plaintiff proposes to name thirty-five individuals,
including all thirteen of the defendants as to whom it had voluntarily dismissed the FAC.
This constantly changing list of defendants, and the timing of the “emergency” motion, does
cause one to question plaintiff’s motives. At this point in time, however, the Court declines
to deny plaintiff leave to amend on the grounds of bad faith or dilatory motive.

                                                 4
Case 2:19-cv-13167-BAF-APP ECF No. 96 filed 05/20/20                PageID.2056       Page 5 of 6



misappropriated [plaintiff’s] trade secrets were done in bad faith.” Id. ¶¶ 760, 781. These

allegations fail to make specific factual allegations against specific defendants.

               The same pleading error is found in Count VIII, “Breach of Contract.” Paragraph

787 of the proposed SAC names twenty-two of the defendants who allegedly breached their

agreement not to solicit plaintiff’s employees, and the factual basis for this allegation may be

laid out in earlier paragraphs. But then plaintiff reverts to the familiar catchall by alleging in

¶ 788 that “[u]pon information and belief, some or all of the remaining individual [d]efendants

have also breached the same provision in their contracts with [plaintiff].” Similarly, ¶ 789

names nine of the defendants who allegedly breached their agreement not to solicit plaintiff’s

clients. But in ¶ 790 plaintiff improperly alleges that “[u]pon information and belief, some or

all of the remaining individual [d]efendants have also breached the same provision in their

contracts with [plaintiff].” And ¶ 791 of the proposed SAC names five defendants who allegedly

used plaintiff’s confidential information. But in ¶ 792 plaintiff again alleges that “[u]pon

information and belief, some or all of the remaining individual [d]efendants have also breached

the same provision in their contracts with [plaintiff].” Such “information and belief” allegations

that “some or all” of the defendants breached their contracts do not state a breach of contract

claim against defendants who are not specifically identified and as to whom no specific factual

allegations of breach are made.

               The Court will permit plaintiff to file its proposed SAC, but with two caveats.

First, all discovery is stayed until the Court decides the motion to dismiss that defendants

presumably intend to file. This measure is necessary to protect the proposed defendants as to

whom no claim for relief has been stated. Second, plaintiff is admonished to abide by its


                                                5
Case 2:19-cv-13167-BAF-APP ECF No. 96 filed 05/20/20               PageID.2057       Page 6 of 6



obligations under Fed. R. Civ. P. 11(b) and delete from the proposed SAC all defendants as to

whom it cannot plead a proper, factually supported claim. Accordingly,



              IT IS ORDERED that plaintiff’s motion for reconsideration is granted as follows:

the Court clarifies that its dismissal of the FAC as to the individual defendants is without

prejudice.



              IT IS FURTHER ORDERED that plaintiff’s motion for leave to file its proposed

SAC is granted, and this proposed pleading (or as further amended to comply with plaintiff’s

obligations under Fed. R. Civ. P. 11(b)) may be filed within five days of the date of this order.



              IT IS FURTHER ORDERED that all discovery in this matter is stayed until the

Court decides defendants’ motion to dismiss the SAC.



                                            s/Bernard A. Friedman
                                            BERNARD A. FRIEDMAN
                                            SENIOR UNITED STATES DISTRICT JUDGE
Dated: May 20, 2020
       Detroit, Michigan




                                               6
